

116 S2828 IS: Malheur Community Empowerment for the Owyhee Act
U.S. Senate
2019-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2828IN THE SENATE OF THE UNITED STATESNovember 7, 2019Mr. Schumer (for Mr. Wyden (for himself and Mr. Merkley)) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Secretary of the Interior to prepare a programmatic environmental impact statement
			 allowing for adaptive management of certain Federal land in Malheur
			 County, Oregon, and for other purposes.
	
 1.Short titleThis Act may be cited as the Malheur Community Empowerment for the Owyhee Act.
 2.DefinitionsIn this Act: (1)Active managementThe term active management means those actions that are proposed or implemented—
 (A)to address degraded or non-functioning resource conditions that would not improve without on-the-ground treatments;
 (B)to respond to specific, identified resource conditions described in subparagraph (A); and (C)to meet resource objectives and desired outcomes.
 (2)Adaptive managementThe term adaptive management means management based on a relationship between research and management practices in which management practices are developed and modified based on a recurring evaluation of data, collected on a recurring basis by and for the Monitoring Network, for the purpose of allowing timely reactions to changing conditions on Federal land—
 (A)to achieve, retain, or improve the ecological health and functionality of the Federal land; and (B)to achieve desired future conditions on the Federal land.
 (3)BureauThe term Bureau means the Bureau of Land Management. (4)CenterThe term Center means the Native Seed Center established under section 6(e)(1)(A).
 (5)CommissionerThe term Commissioner means the Commissioner of Reclamation. (6)CountyThe term County means Malheur County, Oregon.
 (7)CulturalThe term cultural means relating to the sites, areas, or artifacts of, or traditional uses of land by, indigenous peoples.
 (8)Cultural resourcesThe term cultural resources means— (A)the sites, areas, and artifacts of indigenous peoples; and
 (B)the existing uses of land by indigenous peoples. (9)Ecological healthThe term ecological health means the ability of the ecological processes of an ecosystem to function in a manner that maintains the structure, composition, activity, and resilience of the ecosystem over time, including an ecologically appropriate diversity of plant communities, habitats, and conditions that are sustainable through successional processes.
			(10)Federal land
 (A)In generalThe term Federal land means all land in the County the title to which is held by the United States. (B)ExclusionsThe term Federal land does not include—
 (i)any Forest Service land; or (ii)any land held in trust by the Bureau of Indian Affairs.
 (11)Invasive speciesThe term invasive species means a species of nonnative aggressive plant with the potential to cause— (A)significant damage to a native ecosystem; or
 (B)significant economic losses. (12)Loop road (A)In generalThe term loop road means a route determined by the Malheur CEO Group that is managed and maintained by the Bureau and the County for the purpose of providing directed tourism and educational opportunities in the County.
 (B)InclusionThe term loop road includes each of the roads described in paragraphs (2) through (5) of section 6(a). (13)Malheur CEO Advisory CommitteeThe term Malheur CEO Advisory Committee means the Malheur Community Empowerment for Owyhee Group Advisory Committee established under section 4(c)(7)(A).
 (14)Malheur CEO GroupThe term Malheur CEO Group means the Malheur Community Empowerment for Owyhee Group established under section 4(c)(1). (15)Monitoring data (A)In generalThe term monitoring data means data that is—
 (i)collected through a memorandum of understanding entered into under section 4(e)(1); and (ii)provided to the Bureau at a frequency sufficient—
 (I)to monitor the ecological functionality of Federal land subject to a programmatic environmental impact statement prepared under section 4(a)(1); and
 (II)to use for adaptive management of that Federal land. (B)InclusionThe term monitoring data includes data in existence on the date of enactment of this Act.
 (16)Monitoring NetworkThe term Monitoring Network means the network of monitoring partners and protocols established under section 4(e)(1), including the parties to, and protocols established under, each memorandum of understanding entered into under that section for the purpose of implementing adaptive management of the Federal land.
 (17)Native Seed Center Establishment GroupThe term Native Seed Center Establishment Group means the group established pursuant to the memorandum of understanding entered into under section 6(e)(1)(B).
 (18)Passive managementThe term passive management means those actions that are proposed or implemented to address degraded or non-functioning resource conditions that are expected to improve without additional on-the-ground actions, such that resource objectives and desired outcomes are anticipated to be reached without additional human intervention.
 (19)Restoration areaThe term restoration area means an area of Federal land in need of active or passive management— (A)to restore the ecological health of the area; or
 (B)to prevent the ecological degradation of the area from— (i)demonstrably encroaching invasive species; or
 (ii)other threats. (20)SecretaryThe term Secretary means the Secretary of the Interior.
			3.Purpose and objectives
 (a)PurposeThe purpose of this Act is to promote the long-term ecological health of the Federal land to support communities and natural resources.
			(b)Objectives
 (1)In generalTo further the purpose described in subsection (a), the Secretary shall manage the Federal land for the benefit of present and future generations—
 (A)to support and grow local communities and economies; (B)to protect the cultural resources and western traditions for which the Federal land is known;
 (C)to maintain grazing on the Federal land— (i)for the economic well-being of the County; and
 (ii)as a tool to improve the ecological health of the Federal land; (D)to protect and enhance the cultural, ecological, and economic needs of the Burns Paiute Tribe;
 (E)to maintain and enhance the latest available science-based adaptive management of the Federal land; (F)to prevent invasive species encroachment and large fires through management practices that focus on restoration of the ecosystem;
 (G)to ensure the conservation and improved management of the ecological, social, and economic environment, including geological, biological, wildlife, fish, riparian, and scenic resources;
 (H)to address the management uncertainties on the Federal land to provide greater stability of natural resource management on the Federal land; and
 (I)to promote and foster cooperation, communication, and understanding, and reduce conflict, among all users of the Federal land.
 (2)ApproachThe Secretary shall carry out the duties of the Secretary under this Act in a manner that— (A)furthers the purpose described in subsection (a) and the objectives described in paragraph (1);
 (B)ensures the collection of relevant data to monitor and evaluate the ecological health of the Federal land;
 (C)ensures that adaptive management actions improve the ecological health of the Federal land; (D)builds inclusivity in the County by promoting the involvement of local grazing allotment holders, institutions of higher education, volunteers, Federal agencies, and other interested parties in the Monitoring Network while standardizing data collection; and
 (E)promotes cooperation, communication, and understanding within the County to reduce conflict among all users of Federal land.
					4.Adaptive management of Federal land in the County
			(a)Programmatic environmental impact statement
				(1)Preparation
 (A)In generalNot later than 1 year after the date of enactment of this Act, and every 10 years thereafter, the Secretary, in consultation with the Commissioner and after obtaining input from the Malheur CEO Group, shall prepare a programmatic environmental impact statement in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for the Federal land using—
 (i)existing and up-to-date planning documents, processes, and data; and (ii)in the case of the first programmatic environmental impact statement, any planning and data documentation that is in development on the date of enactment of this Act.
						(B)Priorities
 (i)Priority actions for missing dataThe Secretary shall give priority to the completion of any analysis relating to areas on the landscape for which planning or data are lacking during the year in which a programmatic environmental impact statement under subparagraph (A) is prepared.
 (ii)Baseline soil and vegetative health assessmentsIn carrying out subparagraph (A), the Secretary shall give priority to the completion of baseline soil and vegetative health assessments on the Federal land.
 (C)Protection of the Federal landIn carrying out subparagraph (A), the Secretary shall include an analysis of the conditions and actions necessary to ensure that the adaptive management carried out under a programmatic environmental impact statement will not degrade the ecological health of the Federal land.
 (D)Supplementation of existing grazing regulationsA programmatic environmental impact statement under subparagraph (A) shall supplement, and not supplant, existing grazing regulations, including part 4100 of subchapter D of chapter II of subtitle B of title 43, Code of Federal Regulations (or successor regulations).
 (E)Consideration of other lawThe Secretary shall ensure that each programmatic environmental impact statement under subparagraph (A) takes consideration of, and is consistent with—
 (i)the Archaeological Resources Protection Act of 1979 (16 U.S.C. 470aa et seq.);
 (ii)the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.);
 (iii)division A of subtitle III of title 54, United States Code (formerly known as the National Historic Preservation Act); and
 (iv)Executive Order No. 13007 (42 U.S.C. 1996 note; relating to Indian sacred sites). (2)Adaptive managementEach programmatic environmental impact statement under paragraph (1)(A) shall—
 (A)provide baseline information on the ecological health of the Federal land;
 (B)define desired future ecological conditions and outcomes; (C)negate the need for project-specific environmental analysis for the management activities listed in clauses (i) through (ix) of subparagraph (D); and
 (D)to restore and improve the ecological health of the Federal land and related riparian areas, lead to or enhance the use of adaptive management of the Federal land for—
 (i)the management of invasive species through the use, as the Secretary determines to be appropriate, of available tools, including—
 (I)mechanical tools; (II)hand tools;
 (III)chemical tools; (IV)biological tools; and
 (V)livestock for varied season use; (ii)the maintenance of existing water infrastructure;
 (iii)the improvement, including movement, of existing water infrastructure, except in an area in which there are species listed as threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
 (iv)the culturally appropriate protection of areas for restoration of wildlife habitat through— (I)offsite water developments;
 (II)wildlife-friendly fencing; and (III)vegetation management to protect—
 (aa)the natural integrity of spring sites; (bb)native species diversity;
 (cc)water quality; and (dd)soil heath;
 (v)the protection and use of existing water infrastructure, including— (I)the use of existing water infrastructure to distribute livestock and wildlife, including wild horses, for—
 (aa)the protection of riparian areas, springs, wetlands, or other mesic sites; and (bb)the ecological improvement of rangeland by domestic species;
 (II)the prevention of fragmentation of habitat; (III)the preservation of existing water infrastructure that has not experienced invasion by an invasive species; and
 (IV)the restoration of existing water infrastructure that has experienced degradation by an invasive species.
 (vi)the repair, removal, or construction of fences, as necessary, in response to land designations, in accordance with wildlife or domestic animal management needs;
 (vii)the maintenance of existing roads, if that maintenance does not constitute an improvement amounting to a new road category;
 (viii)the removal of juniper where ecologically appropriate for the benefit of improving or conserving ecological function; and
 (ix)the use of prescribed fire to reduce fuel loads where ecologically appropriate. (3)No effect on subsurface mineral rightsA programmatic environmental impact statement under paragraph (1)(A) shall not affect any subsurface mineral rights.
				(4)Minimum requirements analyses
 (A)In generalEach programmatic environmental impact statement under paragraph (1)(A) shall include a minimum requirements analysis under appendix B of section 6340 of the Bureau of Land Management Manual (Management of Designated Wilderness Areas) (as in effect on the date of enactment of this Act) for the proposed management activities included in the programmatic environmental impact statement.
 (B)Project-specific analysesA project-specific minimum requirements analysis shall not be required for any site-specific activity that is covered under a programmatic environmental impact statement referred to in subparagraph (A).
					(b)Planning and reporting requirements
				(1)Restoration area plan
 (A)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the Malheur CEO Group and the Monitoring Network, shall develop a plan, using existing data and planning documents, for the restoration of areas that are ecologically degraded on the date of enactment of this Act.
 (B)RequirementThe plan under subparagraph (A) shall describe— (i)the restoration areas to be treated under the plan;
 (ii)the restoration objectives and desired ecological outcomes for the restoration areas; (iii)the priority of restoration areas to be treated under the plan, including the reasons for such priority;
 (iv)the prescribed treatments under the plan, including the use of newer and developing technologies; (v)the timing of treatments under the plan; and
 (vi)the monitoring methods and techniques that will be used to measure and evaluate success relative to the restoration objectives and desired ecological outcomes described in clause (ii).
 (2)Report on areas most at risk of being ecologically degradedNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the Malheur CEO Group and the Monitoring Network, shall develop a report and a plan that identifies the Federal land most at risk of being ecologically degraded, including an assessment of management options to keep the Federal land intact, including the option of no active management.
				(c)Malheur Community Empowerment for Owyhee Group
 (1)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a group, to be known as the Malheur Community Empowerment for Owyhee Group—
 (A)to improve collaborative relationships among— (i)the members of the Malheur CEO Group; and
 (ii)the types of entities that those members represent; and (B)to provide advice and recommendations to the Secretary relating to the monitoring and management of the Federal Land, in accordance with the purpose and objectives described in section 3.
					(2)Membership
 (A)In generalThe Malheur CEO Group shall consist of 13 members, of whom— (i)6 shall be representatives of ranching businesses in the County;
 (ii)6 shall be representatives of other businesses or conservation or recreation organizations, of whom 2 shall reside in the County; and
 (iii)1 shall be a representative of the Burns Paiute Tribe. (B)Appointment (i)In generalMembers of the Malheur CEO Group shall be appointed by the Secretary, with advice from—
 (I)the manager of the Vale District of the Bureau; (II)any Member of the House of Representatives who represents a district in which the Federal land is located; and
 (III)the Governor of the State of Oregon. (ii)Initial appointmentsNot later than 180 days after the date of enactment of this Act, the Secretary shall appoint the initial members of the Malheur CEO Group.
 (iii)TermsEach member of the Malheur CEO Group shall serve for a term of 3 years. (iv)ReappointmentA member of the Malheur CEO Group may be reappointed for 1 or more additional 3-year terms.
 (v)VacanciesA vacancy on the Malheur CEO Group shall be filled— (I)as soon as practicable after the vacancy occurs; and
 (II)in the same manner as the original appointment. (C)Compensation and expenses (i)CompensationMembers of the Malheur CEO Group shall serve without compensation.
 (ii)Travel expensesEach member of the Malheur CEO Group shall receive, from the Secretary, travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code.
 (D)ChairpersonA chairperson shall be elected by a majority of the members of the Malheur CEO Group. (3)Duties (A)In generalThe Malheur CEO Group shall—
 (i)review each project proposed to the Bureau by members of the Malheur CEO Group, ranchers holding grazing permits on the Federal land, or other members of the public to be carried out using the analysis completed by a programmatic environmental impact statement prepared under subsection (a)(1);
 (ii)propose projects and funding to the Secretary under this Act; (iii)provide early and continuous coordination with appropriate officials of land management agencies in the County in recommending projects consistent with purposes of this Act; and
 (iv)provide frequent opportunities for citizens, organizations, Tribes, land management agencies, and other interested parties to participate openly and meaningfully in the project development process, including in the early stages of the process.
 (B)Projects proposed to the SecretaryThe Malheur CEO Group may propose a project to the Secretary if the project has been approved by a majority of the members voting at an official meeting of the Malheur CEO Group.
					(4)Meetings
 (A)In generalA quorum is required for an official meeting of the Malheur CEO Group. (B)QuorumA quorum shall consist of—
 (i)a combination of members that— (I)constitutes a majority of the members of the Malheur CEO Group; and
 (II)consists of at least as many members described in clause (i) of paragraph (2)(A) as the total number of members described in clauses (ii) and (iii) of that paragraph; or
 (ii)all of the members of the Malheur CEO Group. (C)Open meetingsEach meeting of the Malheur CEO Group shall—
 (i)be announced in a local newspaper of record, as determined by the Secretary, not less than 1 week in advance of the meeting; and
 (ii)be open to the public. (D)RecordsThe Malheur CEO Group shall—
 (i)maintain records of each meeting; and (ii)make those records available for public inspection.
						(5)Bylaws
 (A)In generalThe members of the Malheur CEO Group shall establish bylaws for the Malheur CEO Group. (B)RequirementBylaws may be established under subparagraph (A) on approval by—
 (i)a combination of members that— (I)constitutes a majority of the members of the Malheur CEO Group; and
 (II)consists of at least as many members described in clause (i) of paragraph (2)(A) as the total number of members described in clauses (ii) and (iii) of that paragraph; or
 (ii)all of the members of the Malheur CEO Group. (6)Detail of Federal employees (A)In generalOn request of the Malheur CEO Group, the Secretary may detail, with or without reimbursement, any of the personnel of the Department of the Interior to assist the Malheur CEO Group in carrying out the duties described in paragraph (3).
 (B)Civil service statusAny detail of a Federal employee under subparagraph (A) shall not interrupt or otherwise affect the civil service status or privileges of the Federal employee detailed.
					(7)Malheur Community Empowerment for Owyhee Group Advisory Committee
 (A)EstablishmentNot later than 60 days after the date on which the Malheur CEO Group is established under paragraph (1), the Malheur CEO Group shall establish an advisory committee, to be known as the Malheur Community Empowerment for Owyhee Group Advisory Committee, to provide input to the Malheur CEO Group, including scientific, cultural, historical, and other advice, as needed, regarding management of the Federal land—
 (i)to ensure that the work of the Malheur CEO Group is well-informed and relevant to the Federal land; and
 (ii)to promote adaptive management of the Federal land in accordance with a programmatic environmental impact statement prepared under subsection (a)(1).
						(B)Membership
 (i)In generalThe Malheur CEO Advisory Committee shall consist of— (I)members of the Malheur CEO Group;
 (II)representatives of Indian tribes, including at least 1 representative of the Burns Paiute Tribe; (III)representatives of the scientific and research communities, including individuals with expertise in scientific matters relevant to the Federal land, as determined by the Malheur CEO Group; and
 (IV)representatives of any other entity or interest relevant to the Federal land, as determined by the Malheur CEO Group.
							(ii)Appointment
 (I)In generalThe Malheur CEO Group shall appoint the members of the Malheur CEO Advisory Committee. (II)Initial appointmentsNot later than 60 days after the date on which the Malheur CEO Group is established under paragraph (1), the Malheur CEO Group shall appoint the initial members of the Malheur CEO Advisory Committee.
 (III)TermsEach member of the Malheur CEO Advisory Committee shall serve for such period as the Malheur CEO Group determines to be appropriate.
 (IV)ReappointmentA member of the Malheur CEO Advisory Committee may be reappointed for 1 or more additional terms. (V)VacanciesA vacancy on the Malheur CEO Advisory Committee shall be filled—
 (aa)as soon as practicable after the vacancy occurs; and (bb)in the same manner as the original appointment.
								(iii)Compensation and expenses
 (I)CompensationMembers of the Malheur CEO Advisory Committee shall serve without compensation. (II)Travel expensesEach member of the Malheur CEO Advisory Committee shall receive, from the Secretary, travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code.
 (8)Inapplicability of Federal advisory committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Malheur CEO Group or the Malheur CEO Advisory Committee.
				(d)Ongoing consultation
 (1)In generalIn carrying out adaptive management under a programmatic environmental impact statement prepared under subsection (a)(1) and monitoring under subsection (e), the Secretary shall consult with the Malheur CEO Group and work toward a consensus with respect to—
 (A)the implementation of policies and practices; (B)any lessons learned from that implementation; and
 (C)the adaptation of those policies and practices— (i)to reflect any lessons learned from the implementation; and
 (ii)to incorporate the results of the monitoring carried out under subsection (e). (2)FrequencyThe Secretary shall consult with the Malheur CEO Group not less frequently than once every 60 days for the 4-year period beginning on the date on which the Malheur CEO Group is established under subsection (c)(1), and as necessary thereafter.
				(e)Monitoring
				(1)Establishment of the Monitoring Network
 (A)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall enter into a memorandum of understanding with the monitoring partners described in subparagraph (B) to establish a network, to be known as the Monitoring Network—
 (i)to monitor, in accordance with this subsection, all Federal land subject to a programmatic environmental impact statement prepared under subsection (a)(1)(A); and
 (ii)to carry out ecological research relating to that monitoring.
 (B)Monitoring partners describedThe monitoring partners referred to in subparagraph (A) are— (i)the Director of the Bureau;
 (ii)the Director of the United States Fish and Wildlife Service; (iii)the Chief of the Natural Resources Conservation Service;
 (iv)the Oregon Department of Fish and Wildlife; (v)the Oregon Department of Environmental Quality;
 (vi)the County; (vii)the Malheur County Soil and Water Conservation District;
 (viii)relevant watershed councils in the County, as determined by the Malheur CEO Group; (ix)the Burns Paiute Tribe;
 (x)Oregon State University; (xi)Treasure Valley Community College;
 (xii)existing holders or users of grazing permits on the Federal land; (xiii)representatives of conservation, hunting, or fishing organizations; and
 (xiv)any other individual or entity that, in the determination of the Secretary, collects or holds data relevant to the monitoring, in accordance with this section, of the Federal land subject to a programmatic environmental impact statement prepared under subsection (a)(1).
 (2)Leadership of the Monitoring NetworkThe Chief of the Natural Resources Conservation Service and the Director of the Bureau shall lead the Monitoring Network unless the parties to the memorandum of understanding described in paragraph (1) choose another Federal official to lead the Monitoring Network.
 (3)RequirementsThe Monitoring Network shall carry out monitoring and research— (A)using agreed upon protocols for the collection of data to inform the adaptive management actions necessary to achieve a desired range of future conditions;
 (B)using the latest available science-based ecological framework to provide more frequent and timely data relating to the ecological functionality of the Federal land subject to a programmatic environmental impact statement prepared under subsection (a)(1) than the data that the Bureau was able to acquire before the date of enactment of this Act through—
 (i)the independent efforts of the Bureau; or (ii)existing cooperative agreements;
 (C)that provides data that can be used by the Secretary in real-time, as baseline data and as data indicating changes in conditions, for adaptive management of the Federal land in accordance with a programmatic environmental impact statement prepared under subsection (a)(1); and
 (D)that includes monitoring and research of ecological health, including the collection of data on— (i)the relationship between invasive species and fires, including information regarding the frequency and severity of any fires, updated not less frequently than once each year;
 (ii)soils and vegetation, for the purpose of preparing a complete inventory of all soils and vegetation within the Federal land, updated not less frequently than once every 10 years;
 (iii)wildlife, including migration corridors and the status of habitat fragmentation; (iv)wild or feral horses or trespass livestock;
 (v)the availability and management of water on the land, including the use of updated water infrastructure;
 (vi)the effects of the removal of juniper; (vii)invasive species;
 (viii)sage brush steppe ecosystems; (ix)wetlands, riparian areas, springs, seeps, and other mesic sites; and
 (x)recreation, including— (I)recreation in any component of the National Wild and Scenic Rivers System;
 (II)recreation north and south of the Owyhee dam; and (III)recreation relating to loop roads, including—
 (aa)the use of the roads; (bb)the economic impact of the roads;
 (cc)the effects of the roads on domestic and wild flora and fauna; and (dd)the effects of the roads on—
 (AA)cultural uses of the land; and (BB)cultural artifacts.
 (4)Deadline for baseline dataNot later than 180 days after the date on which the Monitoring Network is established under paragraph (1), the Monitoring Network shall begin—
 (A)compiling existing baseline data; (B)incorporating new baseline data as that data is acquired; and
 (C)making that baseline data available to the public. (5)Use of monitoring data (A)In generalMonitoring data collected by the Monitoring Network shall inform management planning decisions relating to the actions covered by a programmatic environmental impact statement prepared under subsection (a)(1), as determined by the Secretary.
 (B)Effect of violationsIf monitoring data described in subparagraph (A) shows that a holder or user of a grazing permit is not in substantial compliance with the applicable management plan or any use of flexible management granted by a programmatic environmental impact statement prepared under subsection (a)(1), that holder or user shall not be permitted further access to any flexible management granted by the programmatic environmental impact statement until—
 (i)the holder or user takes corrective action; and (ii)monitoring data shows that the corrective action taken by the holder or user has improved the ecological health of the affected land, as determined by the Secretary.
						(C)Effect of improvements
 (i)Suspended animal unit monthsThe Secretary shall restore for use by a holder or user of a grazing permit any animal unit months held by that holder or user that were suspended, in a quantity commensurate with the carrying capacity of the relevant land, as determined by the Secretary, if—
 (I)monitoring data shows that the holder or user is in substantial compliance with— (aa)the applicable management plan; and
 (bb)the use of flexible management granted by a programmatic environmental impact statement prepared under subsection (a)(1); and
 (II)the conditions of the allotments of that holder or user will support additional animal unit months beyond the animal unit months assigned to that holder or user.
 (ii)Improved carrying capacityThe Secretary shall consider increasing the quantity of animal unit months held by a holder or user of a grazing permit if monitoring data shows an increased carrying capacity on the relevant land.
 (6)Deployment and use of modern technologyTo the maximum extent practicable, the Secretary shall deploy, use, and request the use of modern technology to carry out the monitoring referred to in paragraph (1), including—
 (A)unmanned aerial systems; (B)satellite imagery;
 (C)Global Positioning Systems and tablets; (D)weather stations; and
 (E)stream gauges. (7)Soil and vegetation surveysNot later than 180 days after the date of enactment of this Act, the Secretary shall enter into a memorandum of understanding for internships and workforce development to carry out soil and vegetation surveys on the Federal land with—
 (A)the Chief of the Natural Resources Conservation Service; (B)the American Conservation Experience;
 (C)Oregon State University; (D)Treasure Valley Community College;
 (E)the Burns Paiute Tribe; and (F)local high schools in the County.
 (8)No effect on existing feesNothing in this subsection affects any Federal, State, Tribal, or local grazing or other fee generated in the County under existing law (including regulations).
				(f)Enforcement
 (1)Direct enforcement by the SecretaryThe Secretary shall enforce compliance with— (A)any requirement relating to the monitoring of Federal land under subsection (e); and
 (B)any policy or practice implemented by the Secretary in response to that monitoring. (2)Enforcement by the County (A)In generalThe Secretary may make grants to County law enforcement agencies to assist in the enforcement of any requirement relating to the monitoring of county roads.
 (B)Additional law enforcement officers and personnelThe County may use funds received through a grant under this paragraph to hire not more than 4 additional law enforcement officers or personnel.
 (3)Monitoring and enforcement by Indian TribesThe Secretary shall make grants to Indian Tribes— (A)to assist the Secretary in the monitoring required under subsection (e); and
 (B)to assist in the enforcement of—
 (i)any requirement relating to the monitoring of Federal land under subsection (e); and (ii)any policy or practice implemented by the Secretary in response to that monitoring.
						(g)Authorization of resources for increased workforce
 (1)In generalTo carry out this section, including any monitoring and enforcement under this section, the Secretary may hire additional employees for the Vale District of the Bureau.
				(2)Soil and vegetative health survey workforce
 (A)Initial completion of baseline soil and vegetative health surveyTo complete the soil and vegetative health surveys under subsection (e)(7), the Secretary shall use existing protocols and hire, for the Vale District of the Bureau—
 (i)4 employees to survey 200,000 acres of Federal land each year until the survey of Federal land is completed; or
 (ii)to complete the survey of Federal land in 1 year, 40 employees for a period of 1 year. (B)Updates to the surveyTo update the survey not less frequently than once every 10 years, the Secretary shall hire, for the Vale District of the Bureau, 6 employees to survey not less than 460,000 acres of Federal land each year on an ongoing basis.
					(h)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated to the Secretary— (A)to carry out monitoring and enforcement under this section, $10,000,000 for each of fiscal years 2020 through 2030;
 (B)to carry out soil and vegetation surveys under subsection (e)(7), $10,000,000 for each of fiscal years 2020 through 2030;
 (C)to make grants under subsection (f)(2) to County law enforcement agencies, $10,000,000 for each of fiscal years 2020 through 2030; and
 (D)to make grants under subsection (f)(3) for monitoring and enforcement by Indian Tribes, $7,000,000 for each of fiscal years 2020 through 2030.
 (2)Increased APHIS fundingThere is authorized to be appropriated to the Administrator of the Animal and Plant Health Inspection Service to support innovative technologies to reduce invasive species, including invasive weeds and invasive annual grasses on the Federal land, $1,000,000 for each of fiscal years 2020 through 2030.
				5.Land designations
 (a)DefinitionsIn this section: (1)Covered segmentThe term covered segment means the river segment designated by paragraph (231) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (d)(1)).
 (2)MapThe term Map means the map entitled Proposed Wilderness Malheur County and dated November 6, 2019. (3)Wilderness areaThe term wilderness area means a wilderness area designated by subsection (b)(1).
				(b)Designation of wilderness areas
 (1)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following Federal land in the County comprising approximately 1,133,481 acres, as generally depicted on the Map, is designated as wilderness and as components of the National Wilderness Preservation System:
 (A)Fifteenmile creek wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 58,599 acres, as generally depicted on the Map, which shall be known as the Fifteenmile Creek Wilderness.
 (B)Oregon canyon mountains wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 57,891 acres, as generally depicted on the Map, which shall be known as the Oregon Canyon Mountains Wilderness.
 (C)Twelvemile creek wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 37,779 acres, as generally depicted on the Map, which shall be known as the Twelvemile Creek Wilderness.
 (D)Upper west little owyhee wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 93,159 acres, as generally depicted on the Map, which shall be known as the Upper West Little Owyhee Wilderness.
 (E)Lookout butte wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 66,194 acres, as generally depicted on the Map, which shall be known as the Lookout Butte Wilderness.
 (F)Owyhee river canyon wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 223,586 acres, as generally depicted on the Map, which shall be known as the Mary Gautreaux Owyhee River Canyon Wilderness.
 (G)Twin butte wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 18,135 acres, as generally depicted on the Map, which shall be known as the Twin Butte Wilderness.
 (H)Cairn c wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 8,946 acres, as generally depicted on the Map, which shall be known as the Cairn C Wilderness.
 (I)Oregon butte wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 32,010 acres, as generally depicted on the Map, which shall be known as the Oregon Butte Wilderness.
 (J)Deer flat wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 12,266 acres, as generally depicted on the Map, which shall be known as the Deer Flat Wilderness.
 (K)Sacramento hill wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 9,568 acres, as generally depicted on the Map, which shall be known as the Sacramento Hill Wilderness.
 (L)Coyote wells wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 7,147 acres, as generally depicted on the Map, which shall be known as the Coyote Wells Wilderness.
 (M)Big grassey wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 45,192 acres, as generally depicted on the Map, which shall be known as the Big Grassey Wilderness.
 (N)Little groundhog reservoir wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 5,272 acres, as generally depicted on the Map, which shall be known as the Little Groundhog Reservoir Wilderness.
 (O)Lower owyhee canyon wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 79,947 acres, as generally depicted on the Map, which shall be known as the Mary Gautreaux Lower Owyhee Canyon Wilderness.
 (P)Jordan crater wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 31,141 acres, as generally depicted on the Map, which shall be known as the Jordan Crater Wilderness.
 (Q)Owyhee breaks wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 29,471 acres, as generally depicted on the Map, which shall be known as the Owyhee Breaks Wilderness.
 (R)Dry creek wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 33,209 acres, as generally depicted on the Map, which shall be known as the Dry Creek Wilderness.
 (S)Dry creek buttes wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 53,782 acres, as generally depicted on the Map, which shall be known as the Dry Creek Buttes Wilderness.
 (T)Upper leslie gulch wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 2,911 acres, as generally depicted on the Map, which shall be known as the Upper Leslie Gulch Wilderness.
 (U)Slocum creek wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 7,528 acres, as generally depicted on the Map, which shall be known as the Slocum Creek Wilderness.
 (V)Honeycombs wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 40,099 acres, as generally depicted on the Map, which shall be known as the Honeycombs Wilderness.
 (W)Wild horse basin wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 18,381 acres, as generally depicted on the Map, which shall be known as the Wild Horse Basin Wilderness.
 (X)Quartz mountain wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 32,781 acres, as generally depicted on the Map, which shall be known as the Quartz Mountain Wilderness.
 (Y)The tongue wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 6,800 acres, as generally depicted on the Map, which shall be known as The Tongue Wilderness.
 (Z)Burnt mountain wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 8,109 acres, as generally depicted on the Map, which shall be known as the Burnt Mountain Wilderness.
 (AA)Cottonwood creek wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 77,828 acres, as generally depicted on the Map, which shall be known as the Cottonwood Creek Wilderness.
 (BB)Castle rock wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 6,151 acres, as generally depicted on the Map, which shall be known as the Castle Rock Wilderness.
 (CC)West fork bendire wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 10,519 acres, as generally depicted on the Map, which shall be known as the West Fork Bendire Wilderness.
 (DD)Beaver dam creek wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 19,080 acres, as generally depicted on the Map, which shall be known as the Beaver Dam Creek Wilderness.
					(2)Maps and legal descriptions
 (A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare and submit to Congress a map and legal description of each wilderness area.
 (B)EffectEach map and legal description prepared under subparagraph (A) shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the map or legal description.
 (C)Public availabilityThe maps and legal descriptions prepared under subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Bureau.
					(3)Management
 (A)In generalSubject to valid existing rights, the wilderness areas shall be administered by the Secretary in accordance with—
 (i)this subsection; (ii)the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
 (I)any reference in that Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and
 (II)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary; and
 (iii)section 6340 of the Bureau of Land Management Manual (Management of Designated Wilderness Areas) (as in effect on the date of enactment of this Act).
 (B)GrazingThe Secretary shall allow the continuation of the grazing of livestock in the wilderness areas, if established before the date of enactment of this Act, in accordance with—
 (i)this Act; (ii)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4));
 (iii)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. 18 Rept. 101–405); and
 (iv)any other Federal law that applies to livestock grazing on Federal public land. (C)Fire management and related activities (i)In generalThe Secretary may carry out any activities in the wilderness areas that the Secretary determines to be necessary for the control of fire, insects, and diseases, in accordance with—
 (I)this Act; (II)section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)); and
 (III)the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 1437 of the 98th Congress (House Report 98–40).
 (ii)InclusionsAuthorized activities under clause (i) shall include the use of mechanical treatments in the wilderness areas by first responders.
 (D)Invasive species management and related activitiesIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may carry out any activities in the wilderness areas that the Secretary determines to be necessary for the control and manipulation of invasive species, including—
 (i)the use of nonnative species in areas in which native species cannot be grown to adequately compete with nonnative species; and
 (ii)the manipulation of vegetation, including through chemical, biological, and mechanical means— (I)to control nonnative species; or
 (II)as part of restoration activities, if natural processes alone cannot recover the ecological health of an area, as determined by the Secretary.
 (E)Maintenance of livestock structuresThe Secretary may carry out any activities in the wilderness areas that the Secretary determines to be necessary for the maintenance of structures and installations used for livestock management in existence on the date of enactment of this Act, in accordance with—
 (i)section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)); and (ii)the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 1437 of the 98th Congress (House Report 98–40).
 (F)Setback for roads adjacent to wilderness areasThe Secretary may determine, in accordance with an applicable travel management plan for the Federal land adopted not later than 1 year after the date of enactment of this Act and section 6340 of the Bureau of Land Management Manual (Management of Designated Wilderness Areas) (as in effect on the date of enactment of this Act), that the boundary of a wilderness area adjacent to a road may be up to 300 feet from the centerline of a road if—
 (i)the setback is determined by the Secretary to be appropriate for the use of the Federal land; and (ii)no existing boundary road will be closed.
						(c)Management of land under the multiple-Use mandate of the Bureau of Land Management
				(1)Release of wilderness study area
 (A)FindingCongress finds that, for purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), any portion of the Federal land designated as a wilderness study area as of the date of enactment of this Act and identified as Proposed for Release from Protection under Wilderness Study Area (WSA) Designation or from Priority Protection of Lands with Wilderness Characteristics (LWC) on the Map that is not designated as wilderness by subsection (b)(1) has been adequately studied for wilderness designation.
 (B)ReleaseExcept as provided in paragraph (2), the land described in subparagraph (A)— (i)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and
 (ii)shall be managed in accordance with— (I)this Act; and
 (II)the applicable land use plans adopted under section 202 of that Act (43 U.S.C. 1712). (2)Management of certain land with wilderness characteristicsAny portion of the Federal land described in paragraph (1)(A) that was previously found to be lands with wilderness characteristics, as determined by the Secretary, that is not designated as wilderness under this Act, shall be managed by the Secretary in accordance with the applicable land use plans adopted under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712).
				(d)Wild and scenic river designations
 (1)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
					
 (231)Owyhee river, oregonThe approximately 14.7-mile segment of the Owyhee River from the base of Owyhee Dam in sec. 18, T. 22 S., R. 45 E., downstream to W1/4 SW1/4 sec. 13, T. 21 S., R. 45 E., to be administered by the Secretary of the Interior as a recreational river..
				(2)Management
 (A)In generalThe Secretary shall manage the covered segment in accordance with section 6400 of the Bureau of Land Management Manual (Wild and Scenic Rivers) (as in effect on the date of enactment of this Act).
					(B)Livestock grazing
 (i)In generalThe Secretary shall manage domestic livestock grazing in the vicinity of the covered segment in a manner that protects the identified values of the covered segment, including maintaining existing structures used for livestock management.
 (ii)New structuresTo maintain the identified values of the covered segment, the Secretary shall ensure that any structures constructed after the date of enactment of this Act to facilitate livestock management in the vicinity of the covered segment are unobtrusive, as determined by the Secretary.
						(C)Invasive Species Management
 (i)In generalIn administering the covered segment, the Secretary shall carry out any activities that the Secretary determines to be necessary to prevent or control the spread of terrestrial invasive species and aquatic invasive species, consistent with the applicable land use plan and applicable law, including using manual and chemical prevention and control methods, in accordance with—
 (I)the applicable land use plan; (II)section 9011 of the Bureau of Land Management Manual (Chemical Pest Control) (as in effect on the date of enactment of this Act);
 (III)section 9014 of the Bureau of Land Management Manual (Control Use of Biological Control Agents on Public Lands) (as in effect on the date of enactment of this Act);
 (IV)section 9015 of the Bureau of Land Management (Integrated Weed Management) (as in effect on the date of enactment of this Act);
 (V)section H–1740–2 of the Bureau of Land Management Handbook (as in effect on the date of enactment of this Act); and
 (VI)any applicable Federal law. (ii)Required evaluationBefore using a chemical prevention or control method authorized under clause (i), the Secretary shall carefully evaluate the proposed use to ensure that the proposed use would not adversely affect water quality and the identified values of the covered segment.
						(3)Withdrawal and use
 (A)WithdrawalSubject to valid existing rights, all Federal land within a covered segment is withdrawn from— (i)entry, appropriation, or disposal under the public land laws;
 (ii)location, entry, and patent under the mining laws; and (iii)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.
 (B)Water rightsNothing in this subsection or an amendment made by this subsection affects— (i)valid existing water rights; or
 (ii)existing rights to access water from the river segment, if the access does not permanently impede the qualities for which the covered segment was designated.
 (C)Water resourcesThe Secretary shall authorize the continued use and maintenance of diversions and water infrastructure in or adjacent to the covered segments as of the date of enactment of this Act, in accordance with section 6400 of the Bureau of Land Management Manual (Wild and Scenic Rivers–Policy and Program Direction for Identification, Evaluation, Planning, and Management) (as in effect on the date of enactment of this Act).
 (e)Mineral withdrawalsSubject to valid existing rights, the approximately 12,426.43 acres of Federal land known as the Leslie Gulch Area of Critical Environmental Concern, as described in the public land order entitled Public Land Order No. 7412; Withdrawal for Leslie Gulch Area of Critical Environmental Concern; Oregon (64 Fed. Reg. 51553 (September 23, 1999)), is permanently withdrawn from—
 (1)entry, appropriation, and disposal under the public land laws; (2)location, entry, and patent under mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 6.Economic development (a)Loop roads requirements (1)In generalThe Secretary, in coordination with the County, shall work with Travel Oregon to establish requirements for the loop roads.
				(2)Owyhee Dam Road
					(A)Safety upgrades
 (i)In generalThe Secretary shall seek to enter into an arrangement with the County to fund safety upgrades, in accordance with County road standards, to the Owyhee Dam Road to ensure access to the recreational opportunities of the Owyhee Reservoir, including improved signage and surfacing.
 (ii)Deadline for upgradesAny upgrades carried out with funds provided under clause (i) shall be completed not later than 1 year after the date of enactment of this Act.
 (iii)Compliance with standardsIf the County receives any funds provided under this subparagraph, the County shall ensure that, not later than 1 year after the date of enactment of this Act, the Owyhee Dam Road is in compliance with County and County road district standards.
						(B)Fees and tolls
 (i)In generalAs soon as practicable after the date on which requirements for the Owyhee Dam Road are established under paragraph (1) and notwithstanding the terms of the right-of-way easement between the County and the Bureau dated April 20, 1988, and recorded in the County deed records as instrument number 88–17855, the County may collect fees or tolls for the use of the road.
 (ii)Use of fees or tollsAny fees or tolls collected under clause (i) shall be used for road improvements by the County. (C)Authorization of appropriationsIn addition to amounts made available under subsection (f)(1), there is authorized to be appropriated to the Secretary to carry out subparagraph (A) $6,000,000.
 (3)Succor Creek Scenic LoopThe Secretary shall work with the County on a plan to improve the Succor Creek Scenic Loop, as generally depicted on the map entitled Lake Owyhee, Succor Creek, Birch Creek, and Three Forks Scenic Loops and dated November 6, 2019, to accommodate visitors and residents.
 (4)Birch Creek Scenic LoopThe Secretary shall work with the County on a plan to improve the Birch Creek Scenic Loop, as generally depicted on the map entitled Lake Owyhee, Succor Creek, Birch Creek, and Three Forks Scenic Loops and dated November 6, 2019, to accommodate visitors and residents.
 (5)Three Forks Scenic LoopThe Secretary shall work with the County on a plan to improve the Three Forks Scenic Loop, as generally depicted on the map entitled Lake Owyhee, Succor Creek, Birch Creek, and Three Forks Scenic Loops and dated November 6, 2019—
 (A)to accommodate visitors and residents; and (B)to provide a connection to the Idaho Scenic Byway.
 (b)Improvements to State parks and other amenitiesNot later than 180 days after the date of enactment of this Act— (1)the Commissioner, in coordination with the Owyhee Irrigation District, shall work with Travel Oregon or the Oregon Parks and Recreation Department, as appropriate—
 (A)to carry out a feasibility study relating to the establishment of not more than 2 marinas on the Owyhee Reservoir;
 (B)to carry out a feasibility study relating to the establishment of a paddle bar on the Owyhee Reservoir;
 (C)to carry out improvements to existing Oregon State Parks bordering the Owyhee Reservoir; (D)to establish a network of hostelries in the County using former hotels and bunkhouses that are not in use;
 (E)to carry out improvements to private camps on the shore of the Owyhee Reservoir; and (F)to establish a dude ranch at Birch Creek; and
 (2)the Secretary shall work with the County to carry out a feasibility study on the rails-to-trails project known as Rails to Trails: The Oregon Eastern Branch/The Oregon and Northwestern Railroad.
 (c)Gateway to the Oregon OwyheeNot later than 1 year after the date of enactment of this Act, the Secretary, in coordination with Travel Oregon, shall complete a feasibility study on how best to market communities or sections of the County as the Gateway to the Oregon Owyhee.
			(d)Jordan Valley Airstrip improvements To support firefighting efforts
 (1)In generalThe Secretary shall work with firefighting entities in the County to determine— (A)the need for the use of the Jordan Valley Airstrip to support firefighting efforts; and
 (B)the conditions under which the Jordan Valley Airstrip may be used to support firefighting efforts. (2)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Malheur CEO Group a report on the need and conditions described in subparagraphs (A) and (B) of paragraph (1), including any ways in which to meet those conditions.
				(e)Native Seed Center
				(1)Establishment
 (A)In generalNot later than 180 days after the date of enactment of this Act, the Native Seed Center Establishment Group shall establish a center, to be known as the Native Seed Center, to serve as the primary native seed repository of the Federal Government in the Western States.
					(B)Native Seed Center Establishment Group
 (i)Establishment of groupNot later than 1 year after the date of enactment of this Act, the Administrator of the Agricultural Resource Service shall enter into a memorandum of understanding with the partners described in clause (ii) to establish a group, to be known as the Native Seed Center Establishment Group, to establish and operate the Center.
 (ii)Partners describedThe partners referred to in clause (i) are— (I)the Administrator of the Farm Service Agency;
 (II)Oregon State University;
 (III)Treasure Valley Community College; (IV)the Malheur County Weeds Department Inspector; and
 (V)local agricultural producers in the County. (2)PurposeThe Center shall—
 (A)serve as a repository of native seeds deposited with the Center; (B)develop methods to improve the growth of native seeds;
 (C)give priority to the production of species of plants, as seeds and seedlings, that— (i)are of heightened cultural significance to the Burns Paiute Tribe; and
 (ii)are locally adapted; and (D)pursuant to the contract described in paragraph (3), provide native seeds for use on all rangeland managed by the Bureau.
					(3)Contract
 (A)In generalNot later than 180 days after the establishment of the Center under paragraph (1), the Center shall enter into a contract with the Bureau, seed growers, ranchers in the County, and the Burns Paiute Tribe to provide native seeds for use on all rangeland managed by the Bureau.
 (B)RequirementThe contract under subparagraph (A) shall— (i)include the use of technologies such as biochar to improve seed germination rates; and
 (ii)guarantee prices and availability for ranchers and members of the Burns Paiute Tribe who use rangeland managed by the Bureau.
 (f)Authorization of appropriationsThere are authorized to be appropriated— (1)to the Secretary—
 (A)to carry out subsection (a), $10,000,000 for each of fiscal years 2020 through 2030; (B)to carry out subsection (b)(2), $10,000,000 for each of fiscal years 2020 through 2030;
 (C)to carry out subsection (c), $10,000,000 for each of fiscal years 2020 through 2030; and (D)to carry out subsection (d), $10,000,000 for each of fiscal years 2020 through 2030;
 (2)to the Commissioner— (A)to carry out subsection (b)(1)(A), $10,000,000 for each of fiscal years 2020 through 2030;
 (B)to carry out subsection (b)(1)(B), $10,000,000 for each of fiscal years 2020 through 2030; (C)to carry out subsection (b)(1)(C), $10,000,000 for each of fiscal years 2020 through 2030;
 (D)to carry out subsection (b)(1)(D), $10,000,000 for each of fiscal years 2020 through 2030; (E)to carry out subsection (b)(1)(E), $10,000,000 for each of fiscal years 2020 through 2030; and
 (F)to carry out subsection (b)(1)(F), $10,000,000 for each of fiscal years 2020 through 2030; and (3)to the Administrator of the Agricultural Resource Service, for the establishment and operation of the Center, $10,000,000 for each of fiscal years 2020 through 2030.
				7.Tribal protections
 (a)In generalNothing in this Act, including any designation or nondesignation relating to increased protection of Tribal resources under this Act, detrimentally affects any sacred Tribal or important cultural location or resource.
			(b)Land in trust
 (1)Definition of covered landIn this subsection, the term covered land means— (A)the allotment of land of the Bureau known as OR00306 Jonesboro; and
 (B)the allotment of land of the Bureau known as OR00229 Road Gulch. (2)Land in trustSubject to valid existing rights, all right, title, and interest of the United States in and to the covered land shall be held in trust by the United States for the benefit of the Burns Paiute Tribe.
 (3)Transfer of administrative jurisdictionTo better manage and protect the resources around the Malheur River Wildlife Mitigation Site of the Burns Paiute Tribe, administrative jurisdiction over the covered land is transferred from the Secretary to the Director of the Bureau of Indian Affairs.
 (4)Grants for management of landThe Director of the Bureau of Indian Affairs shall make grants to the Burns Paiute Tribe to support the management of the covered land.
 (c)Authorization of appropriationsThere is authorized to be appropriated to the Director of the Bureau of Indian Affairs to make grants under subsection (b)(4) $10,000,000 for each of fiscal years 2020 through 2030.